260 F.2d 507
WHITE CONSTRUCTION & ENGINEERING COMPANY, Inc., Appellant,v.NATIONAL LABOR RELATIONS BOARD, Appellee.
No. 17347.
United States Court of Appeals Fifth Circuit.
October 31, 1958.

Theo Hamilton, Jacksonville, Fla., Hamilton & Bowden, Jacksonville, Fla., for appellant.
Martin Sacks, Chief Law Officer, Tampa, Fla., Thomas J. McDermott, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., Jerome D. Fenton, General Counsel, Owsley Vose, Morris A. Solomon, Nancy M. Sherman, Attorneys, National Labor Relations Board, Washington, D. C., for appellee.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
This appeal from an order of the District Court requiring appellant's compliance with the subpoena duces tecum and ad testificandum presents no substantial grounds for consideration by this Court. Especially in light of the interpretation solemnly placed on the court's order in the brief of appellee as to the right of appellant to submit statements "in lieu of" the books and records described in subpoenaes, it is clear that appellant has suffered no prejudice from any of the alleged procedural defects leading up to the order of the district court or from the failure of the order expressly to include the "in lieu of" provision referred to by us in Winn & Lovett Grocery Co. v. N. L. R. B., 5 Cir., 213 F.2d 785, 786.


2
The judgment is affirmed.